Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the election filed on 05/10/2022. Group I, encompassing claims 1-17, has been elected without traverse. Currently, claims 1-17 are pending, and claims 18-21 have been withdrawn from further consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-17 of U.S. Patent No. 10,755,922 B2 in view of Mallick et al. (Pub. No. US 2014/0045342 A1), herein Mallick.
	Regarding claim 1, claim 1 of Patent No. 10,755,922 B2 discloses the limitations of a method of filling a patterned recess on a surface of a substrate, the method comprising the steps of: (a) providing the substrate in a reaction space; (b) providing a precursor to the reaction space, thereby filling the recess with a gas phase precursor; (c) providing a plasma to the reaction space; and (d) reducing the pressure in the reaction space; (e) repeating steps (a) through (d), thereby forming deposited material at the bottom of the recess. 
	Patent No. 10,755,922 B2 does not specifically say “forming a plasma within the reaction space, thereby forming a viscous material within the recess; and (d) reducing the pressure in the reaction space, thereby causing the viscous material to flow and accumulate at a bottom of the recess.” 
	However, in the same field of endeavor, Mallick teaches a method of filling a patterned recess (“gap or trench”) on a surface of a substrate (Mallick:, paragraphs [0004]-[0006], [0049]), the method comprising the steps of: (a) providing the substrate in a reaction space; (b) providing a precursor to the reaction space, thereby filling the recess with a gas phase precursor; (c) forming a plasma within the reaction space, thereby forming a viscous (“flowable”) material within the recess; and (d) reducing the pressure in the reaction space, thereby causing the viscous material to flow and accumulate at a bottom of the recess (Mallick: paragraphs [0007]-[0008], [0025]-[0027], [0034], [0045]); (e) repeating steps (a) through (d), thereby forming deposited material at the bottom of the recess (Mallick: paragraphs [0044]-[0046]).
	Therefore, Patent No. 10,755,922 B2 in view of Mallick teaches claim 1.
	Regarding claims 2-12, claims 2-12 of Patent No. 10,755,922 B2 in view of Mallick teaches claims 2-12 of the current application.
	Regarding claim 13, last five lines in claim 1 of Patent No. 10,755,922 B2 in view of Mallick teaches claim 13 of the current application.
	Regarding claims 14-17, claims 14-17 of Patent No. 10,755,922 B2 in view of Mallick teaches claims 14-17 of the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-10, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallick et al. (Pub. No. US 2014/0045342 A1), herein Mallick.
	Regarding claim 1, Mallick discloses a method of filling a patterned recess (“gap or trench”) on a surface of a substrate (Mallick:, paragraphs [0004]-[0006], [0049]), the method comprising the steps of: (or a structure formed by filling a patterned recess of a substrate by the steps of:) (a) providing the substrate in a reaction space; (b) providing a precursor to the reaction space, thereby filling the recess with a gas phase precursor; (c) forming a plasma within the reaction space, thereby forming a viscous (“flowable”) material within the recess; and (d) reducing the pressure in the reaction space, thereby causing the viscous material to flow and accumulate at a bottom of the recess (Mallick: paragraphs [0007]-[0008], [0025]-[0027], [0034], [0045]); (e) repeating steps (a) through (d), thereby forming deposited material at the bottom of the recess (Mallick: paragraphs [0044]-[0046]).
	Regarding claim 2, Mallick discloses the method of claim 1, wherein the precursor comprises one or more of a chain and a cyclic hydrocarbon having 2 or more carbons (Mallick: paragraphs [0019], [0025]).  
	Regarding claim 4, Mallick discloses the method of claim 3, wherein the precursor is mesitylene (1,3,5-trimethyl benzene) (Mallick: paragraph [0019]).  
	Regarding claim 7, Mallick discloses the method of claim 1, further comprising the step of: (f) providing one or more of an Ar plasma and a He plasma in an atmosphere substantially devoid of hydrogen, oxygen, and nitrogen (Mallick: paragraph [0022]).  
	Regarding claim 8, Mallick discloses the method of claim 7, wherein steps (b) through (e) are repeated multiple times until a thickness of the deposited material reaches a desired final thickness (Mallick: paragraphs [0029], [0044]-[0046]).  
	Regarding claim 9, Mallick discloses the method of claim 8, wherein the desired final thickness is 200 nm or less (Mallick: paragraphs [0028]-[0029]).  
	Regarding claim 10, Mallick discloses the method of claim 8, wherein step (f) comprises feeding one or more of Ar and He to the atmosphere without feeding hydrogen, oxygen, and nitrogen to the atmosphere, and applying an RF power to the atmosphere in a manner that generates the Ar and He plasma (Mallick: paragraphs [0022], [0030], [0041]).  
	Regarding claim 12, Mallick discloses the method of claim 1, wherein gases are supplied to the reaction space throughout steps (a) and (e), the gases consisting of the precursor, an optional carrier gas, a plasma ignition gas, and a mixture of the precursor, optional carrier gas, and plasma ignition gas, wherein the optional carrier gas comprises one or more of N2, Ar, and He, wherein the plasma ignition gas comprises one or more of N2, Ar, and He, and wherein the plasma ignition gas contains hydrogen in a range of 0% to 30% (Mallick: paragraphs [0017], [0020]-[0022], [0029]-[0030]).  
	Regarding claim 15, Mallick discloses the method of claim 1, wherein step (e) continues until the patterned recess is fully filled with the film having filling capability wherein substantially no voids are formed in the filled recess (Mallick: paragraphs [0004], [0017], [0023]).  
	Regarding claim 16, Mallick discloses the method of claim 1, wherein step (e) is stopped when the film having filling capability is deposited on a bottom and sidewalls of the recess in a shape such that a cross section of the deposited film in the recess has a downward parabola-shaped top surface wherein a thickness of the deposited film in the recess at a center of the bottom of the recess is at least twice that of the deposited film on a top surface of the substrate, and substantially no voids are formed in the filled recess (Mallick: paragraphs [0023], [0038]).  
	Regarding claim 17, Mallick discloses the method of claim 1, wherein step (b) is performed by a system comprising a carrier gas line, wherein the carrier gas line comprises a detour line having a reservoir, wherein the reservoir comprises the precursor, wherein a carrier gas is flowed through the carrier gas line into the reservoir, and wherein the carrier gas is then flowed out of the reservoir with the precursor through the carrier gas line into the reaction chamber (Mallick: Figs. 2-3B and paragraphs [0035]-[0041]).  
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick.
	Regarding claim 3, Mallick in paragraph [0020] says “Generally speaking, the silicon-free carbon-containing precursor may include carbon and hydrogen, but may also include oxygen and/or nitrogen. In particular embodiments, the silicon-free carbon-containing precursor may consist of carbon and hydrogen. The silicon-free carbon-containing precursor may consist of carbon, hydrogen and oxygen or it may consist of carbon, hydrogen and nitrogen. The silicon-free carbon-containing precursor may also consist of carbon, hydrogen, oxygen and nitrogen in disclosed embodiments.” Therefore, Mallick discloses the method of claim 1, wherein the precursor comprises CxHyNz, but does not specifically say wherein x is a natural number of 2 or more, y is a natural number, and z is 0 or a natural number. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claim 5, Mallick in paragraph [0027] states 100 to 400 degrees Celsius for the temperature range. Mallick does not specifically state the temperature within the reaction space is 1000 °C or lower. However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claim 6, Mallick is silent about the plasma being provided for 2.0 seconds or less. However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claim 11, Mallick does not specifically say the RF power is in a range of 0.06 W/cm2 to 0.96 W/cm2 per unit area of the substrate, and step (f) is performed for between 2 and 300 seconds. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 13-14 are rejected under the double patenting rejection described above, but would be allowable if amended, or a timely filed terminal disclaimer may be used to overcome the obviousness-type double patenting rejection over the prior patent.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the method is performed by pulse plasma-assisted deposition comprising a plasma-enhanced ALD-like deposition following a plasma-enhanced ALD deposition recipe layout constituted by repeating deposition cycles, each cycle including step (i), wherein the precursor is supplied in a pulse, and step (ii) wherein RF power is applied in a pulse without overlapping the pulse of the precursor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 9, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813